DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The amendment of 12/6/21 has been entered in full. Claims 1-89 and 91-103 are previously or currently canceled. New claims 104-111 are added. Claims 90 and 104-111 are pending.
 
Election/Restrictions
Applicants’ election of Group II, previously pending claim 90 and new claims 104-111, in the reply filed on 12/6/21 is acknowledged. There is no indication of whether the election is with or without traverse, but because the response did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The election of the combination of IgG, IgM and IgA antibody as the species of "first type of antibody" in the reply filed on 12/6/21 is also acknowledged. This election reads on each of the pending claims.
Claims 90 and 104-111 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention, "Biomarker for Coronary Artery Disease", is not descriptive because it is directed to a biomarker, whereas the elected invention is directed to a kit comprising a MAA protein adduct and reagents that bind to antibodies.  A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.




Claim Objections
Claims 90 and 104-111 are objected to because of the following informalities:
In claim 90, the acronym "MAA" should be accompanied by the full terminology the first time it is used in the claims; e.g., "MAA (malondialdehyde-acetaldehyde adduct)".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 90 and 104-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 90 requires reagents that bind to "antibodies bound to said MAA protein adduct". The phrasing of this recitation suggests that the antibodies are bound to the MAA protein adduct as part of the kit, but line 3 of the kit only recites a MAA protein adduct, without mention of antibodies. As such, it is unclear whether the kit requires the "antibodies bound to said MAA protein adduct" as part of the kit, or whether they are part of an intended use for the claim. 
The remaining claim(s) are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 90, 104 and 108-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 90, 104 and 108-111 are directed to a kit for evaluating the presence and/or prognosis for atherosclerosis in a mammal, comprising packaging containing a MAA protein adduct and a first reagent that specifically binds to IgG antibodies bound to said MAA protein adduct, and/or a second reagent that specifically binds to IgM antibodies bound to said MAA protein adduct. Dependent claim 104 further requires a third reagent that specifically binds to IgA antibodies bound to said MAA protein adduct. 
The specification does not provide a definition of the term "reagent". Instead, the specification merely provides examples of reagents to be included in the kit, and said examples are limited to antibodies (e.g., ¶ 171). Antibodies binding to IgG, IgM and IgA were known in the art prior to the claimed priority date for the instant application (3/11/11). For example, Rolla et al, 2000. Hepatology. 31(4): 878-884 (cited as reference C21 on the 2/4/20 IDS), makes use of each type of antibody (pg 879). Per MPEP 2163, "[i]nformation which is well known in the art need not be described in detail in the specification" and "[t]he description need only describe in detail that which is new or not conventional", referencing Hybritech v Monoclonal Antibodies. Thus, the teachings of this reference is considered sufficient to provide a written description for the embodiments of the invention directed to a reagent that is an antibody.
However, the claims are not limited to a kit comprising reagents that are antibodies; instead, the term broadly encompasses other reagents that can achieve the recited function, i.e., specifically binding to IgG, IgM and/or IgA antibodies that binds to anti-MAA protein adducts. Such structures are not limited to antibodies but include other binding proteins, nucleic acids, small organic molecules, lipids, carbohydrates, inorganic 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of reagents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a kit for evaluating the presence and/or prognosis for atherosclerosis in a mammal, comprising packaging containing a MAA protein adduct and a first antibody that specifically binds to IgG antibodies bound to said MAA protein adduct, and/or a second antibody that specifically binds to IgM antibodies bound to said MAA protein adduct, and optionally a third antibody that specifically binds to IgA Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 90 and 104-111 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolla et al, 2000. Hepatology. 31(4): 878-884 (cited as reference C21 on the 2/4/20 IDS), and further of view of Rothenberg et al, U.S. Patent Application Publication 2006/0127955, published 6/15/2006. The earliest date to which the instant application claims priority is 3/11/2011. 
In independent claim 90, the recitation of "for evaluating the presence and/or prognosis for atherosclerosis" in the preamble of the claim has been considered in the 
As such, claim 90 encompasses a kit comprising packaging containing a MAA protein adduct, and a first reagent that specifically binds to IgG antibodies bound to said MAA protein adduct, and/or a second reagent that specifically binds to IgM antibodies bound to said MAA protein adduct. The use of "and/or" indicates that the claim only requires one of the two reagents to be present.
Rolla teaches a MAA protein adduct (pg 879, "Antigen Preparation"), which is used to coat ELISA plates in order to bind anti-MAA protein adduct antibodies in the "sera of the patients" (pg 879, "Measurement of Antibody Titers"). Rolla further teaches detection of the bound antibodies with each of a goat anti-human immunoglobulin G (IgG) and a goat anti-human IgM antibody (pg 879, "Measurement of Antibody Titers"), which meets the limitations of a first reagent that binds to IgG antibodies bound to a MAA protein adduct, and a second reagent that binds to IgM antibodies bound to a MAA protein adduct. Rolla further teaches detection of circulating antibodies against MAA adducts in patients with alcohol induced liver disease and corresponding healthy controls (see Abstract). While Rolla teaches each component of the claimed kit, Rolla does not further teach that said components are contained in packaging in a kit.
Rothenberg teaches a "test kit" that with packaging "containing materials needed for an assay" (¶ 90). Rothenberg teaches such a kit for detection of antibodies to a protein (folate receptor) in the serum of a subject (¶ 135). Rothenberg further provides an example of a test kit "to facilitate convenient analysis of biological samples for detecting the autoantibodies using the antigens (FRs) of the subject invention. Such kits can utilize recombinant or synthetic peptides, and the associated methods for ELISA 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the MAA protein adduct, anti-IgG antibody and anti-IgM antibody taught by Rolla and place them together in packaging in a kit as taught by Rothenberg. In view of the teachings of Rothenberg, the person of ordinary skill in the art before the effective filing date would have known that the individual components needed for detecting antibodies circulating in the serum of a subject could be provided together in packaging in a kit, and it would have been obvious to apply such a teaching to the components taught by Rolla, which are also directed to detection of circulating antibodies in the serum of a subject. The person of ordinary skill in the art before would have been motivated to make such a change in order to provide a set of components for use in detection of circulating antibodies against MAA protein adducts as taught by Rolla, and would have had a reasonable expectation of success in making such a kit because it merely requires a simple placement of known components together in packaging in a kit. Thus, such a modified method represents a simple and predictable combination of prior art elements. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 104 limits the kit of claim 90 to one further comprising a third reagent that specifically binds to IgA antibodies bound to said MAA protein adduct. Rolla teaches a goat anti-human immunoglobulin A (IgA) antibody (pg 879), which meets this further limitation. As such, it would have been obvious to also include this component in the kit 
Claims 105-107 limit the kit of claim 90 (claims 105 and 106) or 104 (claim 107) to one wherein the reagent is an antibody. In the teachings of Rolla set forth above, each reagent is an antibody. As such, the kit obvious over the teachings of Rolla in view of Rothenberg also meets the limitations of claims 105-107.
Claims 108-110 limit the kit of claim 90 to one wherein the MAA protein adduct is provided immobilized on a solid support (claim 108), which comprises a material selected from a group including plastic (claim 109) or is selected from a group including an ELISA plate (claim 110). Rolla further teaches "[p]olystyrene microwell plates for ELISA" (pg 879) coated with the MAA protein adduct. Such meets the limitation of a solid support that is both plastic (polystyrene being a type of plastic) and an ELISA plate. As such, it would have been obvious to also include the MAA protein adduct immobilized on a solid support that is a polystyrene plate for ELISA in the kit obvious over the teachings of Rolla in view of Rothenberg for the same reasons as set forth above for parent claim 90.
Claim 111 limits the kit of claim 90 to one further comprising instructional materials that teach use of measurement of antibodies against a MAA adduct to evaluate the risk for an adverse cardiac event, and/or to determine the prognosis of a mammal, and/or to evaluate progression of atherosclerosis in a mammal, and/or to evaluate a treatment regimen. As these "instructional materials" are limited only by the content of the information taught, such constitutes "printed matter" per MPEP 2111.05: 
The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). 

MPEP 2111.05 also provides guidance for consideration of claim limitations directed to printed matter.
"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).

In the instant case, the instructional materials are not functionally related to the associated protein adduct or reagents, because the materials do not perform any function with respect to the adduct or reagents. This is in accord with the following example given in MPEP 2111.05, "For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals". As such, the instructional materials are owed no patentable weight with respect to the prior art. Therefore, the kit of claim 111 is obvious obvious over the teachings of Rolla in view of Rothenberg for the same reasons as set forth above for parent claim 90.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646